Per Curiam.
Papers in the cases of a prothonotary’s office, are not notice to a purchaser, unless reference is made to them on the docket; and they are of course not notice to judgment creditors who are put by the statute which limits the lien of judgments on the same footing. Here, the reference from the entry of the original action to the imaginary entry of an amicable scire facias, which was in fact not docketed, could lead to nothing. Beside, the record notice contemplated by the act, ought to appear among the docket entries of the preceding five years; for to keep the minutes of each consecutive scire facias, or act of revival, as a part of the original suit, is not sufficient, because a pur*301chaser would not be so apt to find them there as in their proper place. That the agreement, for an amicable- scire facias and judgment is not itself notice, is a consequence of Black v. Dobson, (11 Serg. & Rawle 94) in which a cesset which had- not been placed upon the docket, was not allowed to hinder the, limitation of the lien from, beginning to run. ... '
Decree affirmed.